DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              JACKSON PADGETT and MARK NEGRETE,
                          Appellants,

                                     v.

 WILTON PLACE, LLC, DENNIS BELLEHUMEUR, GARRISON SMITH
                     and GAT BAR, INC.,
                          Appellees.

                               No. 4D15-4835

                                [May 4, 2016]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Sandra Perlman, Judge; L.T. Case No.
09-11057 CACE (04).

  Kraig S. Weiss and Paul K. Silverberg of Silverberg & Weiss, P.A.,
Weston, for appellants.

  Thomas L. Hunker of The Hunker Law Group, P.A., Weston, for
appellees Wilton Place, LLC, and Garrison Smith.

PER CURIAM.

   We affirm the order denying appellants’ motion to vacate final
judgment. After having been provided an opportunity to do so, appellants
have failed to provide a sufficient record or to overcome the presumption
of correctness in the trial court’s ruling. Applegate v. Barnett Bank of
Tallahassee, 377 So. 2d 1150 (Fla. 1979).

   In addition, we agree that appellants’ arguments could not be raised in
a rule 1.540 motion to vacate as they were waived by the failure to assert
them prior to final judgment. See Bank of N.Y. Mellon v. Condo. Ass’n of
La Mer Estates, Inc., 175 So. 3d 282, 285 (Fla. 2015); MCR Funding v. CMG
Funding Corp., 771 So. 2d 32, 35 (Fla. 4th DCA 2000).

CIKLIN, C.J., STEVENSON and MAY, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2